Citation Nr: 1758775	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1980 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 notification letter from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2017, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

The Veteran' sleep apnea has been aggravated beyond normal progression due to his service-connected rhinitis.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, aggravated by service-connected rhinitis, are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

A disability that is proximately due to or the result of a service connected disability shall be service-connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his sleep apnea has become severely worse as a result of service-connected rhinitis.  More specifically, the July 2017 hearing,  the Veteran testified that following an operation in service he began experiencing symptoms of sleep apnea.  

In September 2011 the Veteran was diagnosed with severe sleep apnea with an AHI of 53.  In an October 2012 VA examination, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner noted that the Veteran's rhinitis was documented to only cause 30 percent blockage.  Therefore, the examiner opined that other causes must have led to the Veteran's sleep apnea.  The examiner did not find the Veteran's rhinitis to be severe enough to aggravate sleep apnea and attributed that sleep apnea to other factors such as weight or neck anatomy.  

A March 2013 medical note from J. D. K., M.D. noted review of the Veteran's current treatment records and opined that obstructive sleep apnea can be caused by rhinitis.  

In a December 2013 VA examination, the examiner opined that the Veteran's sleep apnea was aggravated beyond the normal progression by service-connected rhinitis.  The examiner noted that the Veteran's nasal passages were blocked at 30 percent, and it was well documented that nasal obstruction, such as allergic rhinitis, was a risk factor for sleep apnea and or sleep disturbance and can worsen the effects of sleep disturbances based on its severity.  The examiner also took into consideration the March 2013 medical note submitted by the Veteran, medical literature, and review of the claims file.

The Board finds the December 2013 VA examination to be of more probative value due to the examiner's access to information added to the claim file following the October 2012 examination.  In any event, the Board finds that the evidence is at least in equipoise regarding whether sleep apnea has been aggravated by rhinitis.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for obstructive sleep apnea, aggravated by service-connected rhinitis have, been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for obstructive sleep apnea, aggravated by service connected-rhinitis, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


